Citation Nr: 1709215	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  12-15 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, claimed as a result of exposure to herbicide agents.

2.  Entitlement to service connection for coronary artery disease, status post coronary artery bypass graft (heart disability), claimed as a result of exposure to herbicide agents and/or claimed as secondary to type II diabetes mellitus.

REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD


T. Harper, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1971 until December 1972. 
 
This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

By way of procedural background, the RO granted service connection for tinnitus and assigned a disability rating of 10 percent in a March 2011 rating decision.  The RO also granted service connection for bilateral sensorineural hearing loss and assigned a noncompensable rating.  Further, the RO denied reopening the Veteran's March 2003 claim for type II diabetes mellitus and denied an initial service connection claim for coronary heart disease, status post coronary artery bypass graft (heart disability).  The Veteran appealed the denial of his request to reopen the type II diabetes mellitus claim, the denial of service connection for the heart disability, and the noncompensable rating assigned to the service connected bilateral sensorineural hearing loss.  

In February 2014, the Board granted the Veteran's request to reopen the claim for type II diabetes mellitus, but remanded the claim for further development.  Additionally, the Board remanded the service connection claim for the heart disability and the increased initial rating claim for the service connected bilateral sensorineural hearing loss for further development.  

In December 2014, the RO issued a Supplemental Statement of the Case after further development as directed by the Board.  The RO again denied the increased initial rating claim for sensorineural hearing loss, denied service connection for diabetes mellitus, and denied service connection for the heart disability.  The Veteran submitted new evidence in January 2015 after the RO issued a Supplemental Statement of the Case but before the appeal was sent to the Board.  

In March 2016, the Board denied the Veteran's request for an increased initial rating claim for the sensorineural hearing loss.  The Board also remanded the case to the RO to consider the newly submitted evidence and directed the RO to issue a supplemental statement of the case.  The RO issued a Supplemental Statement of the Case in April 2016 denying service connection for type II diabetes mellitus and the heart disability.  

In a June 2012 Form 9 Appeal to Board of Veterans' Appeals, the Veteran declined a hearing before the Board.

The Board notes that the Veteran also filed an application for Total Disability Rating based on Individual Unemployability (TDIU) in January 2008 and a second application in January 2011.  In March 2011, the RO deferred the adjudication of the TDIU claim, but later denied the request in May 2011.  The Veteran did not file a Notice of Disagreement as to the denial of the application for TDIU; therefore, the May 2011 denial of the Veteran's application for TDIU is final and not for appellate consideration at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

Informal service connection claims related to knee disabilities and hip disabilities have been raised by the record in a January 2008 letter from the Veteran, but have not been adjudicated by the AOJ or waived by the Veteran.  In  the same January 2008 letter, the Veteran also informally claimed an acquired psychiatric disorder, to include a nervous breakdown and a shoulder disability; however, the Veteran waived those issues in telephone conference with VA as noted in an August 2010 Report of General Information.  The notes from the telephone conference with the Veteran do not mention his claims for disabilities in both knees or a disability in both hips.  Thus, the claims for disabilities in both knees and disabilities in both hips are REFERRED to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


FINDINGS OF FACT

1.  The weight of the competent evidence demonstrates that the Veteran did not serve in the country or on the inland waterways of the Republic of the Vietnam during the Vietnam era. 

2.  The Veteran was not exposed to herbicide agents in service, nor is he presumed to have been exposed.

3.  No disease or chronic symptoms of type II diabetes mellitus were manifested during service or were continuously manifested in the years after service, and type II diabetes mellitus was not manifested to a degree of ten percent within one year of service separation. 

4.  Type II diabetes mellitus was diagnosed several decades after service, and there is no competent evidence that establishes that the diabetes mellitus type II is related to disease or injury in service. 

6.  No disease or chronic symptoms of coronary heart disease were manifested during service or were continuously manifested in the years after service, and coronary heart disease was not manifested to a degree of ten percent within one year of service separation. 

7.  Coronary heart disease was diagnosed several decades after service, and there is no competent evidence that establishes that coronary heart disease is related to disease or injury in service or is due to or aggravated by a service-connected disability.

CONCLUSIONS OF LAW

1.  The criteria to establish service connection for type II diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria to establish service connection for coronary artery disease, status post coronary artery bypass graft, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introductory Matters

The Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ('38 U.S.C.A.'); regulations published in the Title 38 of the Code of Federal Regulations ('38 C.F.R.') and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to 'Fed. Cir.') and the Court of Appeals for Veterans Claims (as noted by citations to 'Vet. App.').

The Board is bound by statute to set forth specifically the issue under appellate consideration, and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  
38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); See also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

II.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id. 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b) (1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this case, in February 2010 and August 2010, pre-adjudicatory letters were sent to the Veteran which fully satisfied VCAA notice requirements.  

VA also made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service records, post-service VA records, private treatment records, multiple news and other editorial articles provided by the Veteran, and statements provided by the Veteran and the Veteran's family in support of the claims. 

Additionally, the Veteran underwent a VA examination in November 2010 to ascertain the nature and likely etiology of the type II diabetes mellitus and the heart disability.  The Board finds that the VA examination and May 2014 medical opinion are adequate for adjudication purposes.  The examination was performed based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  In a May 2014 VA medical opinion, the VA examiner opined as to the nature and etiology of the claimed type II diabetes mellitus and the coronary heart disease.  The examiner reviewed the Veteran's claims file, as well as the December 2010 VA examination report.  The examiner provided adequate reasons and bases for the examiner's medical opinion.  The Board finds that for these reasons the Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4); Barr, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Accordingly, the Board finds that the Veteran has been provided with proper notice and all relevant facts have been properly and sufficiently developed in this appeal.  The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained and that is obtainable.  No further notice or assistance to him with the claim therefore is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

III.  Pertinent Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303 (d). 

To establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the injury or disease in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e), and include type II diabetes mellitus and the heart disability (as arteriosclerosis).  The Veteran shall be presumptively service-connected for these diseases if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

For purposes of applying the presumption of exposure to herbicide agents under 38 C.F.R. § 3.307(a)(6)(iii), "service in the Republic of Vietnam" means that a veteran must have been present within the land borders of Vietnam or have served onboard a vessel while on the inland waterways of Vietnam.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525); see also General Counsel Opinion, VAOPGCPREC 27-97 (July 23, 1997).  For the latter, only vessels that carried out operations on "inland waterways" such as the rivers, canals, estuaries and delta areas of Vietnam, or "brown water," are subject to the presumption under 38 C.F.R. § 3.307 and 3.309.  See VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, Ch. 2, § C.10.k.  

Subsequent to the Court's decision in Gray v. McDonald, VA updated its policy to state that service aboard a ship that anchored in a deep-water costal harbor, such as Da Nang, Vung Tau, Qui Nhon, Ganh Rai Bay, or Cam Ranh Bay, along the Republic of Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore and is not sufficient to establish presumptive exposure to herbicide agents, unless the evidence of record confirms the Veteran went ashore during anchorage.  VA Adjudication Manual M21-1 IV.ii.2.C.3.m.

Another theory of entitlement for service connection is when the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  The requirements to establish chronic disease in service are a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, such as diabetes mellitus and the heart disability (as arteriosclerosis) become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Competency of evidence differs from weight and credibility.

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno, 6 Vet. App. at 469.  Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303, 308-09 (2007).  

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. 49, 57 (1990).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also, Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

IV.  Analysis

A.  Service Connection Claim for Type II Diabetes Mellitus 

As an initial matter, the Veteran is diagnosed with type II diabetes mellitus.  The Veteran maintains such disability is a result of exposure to herbicide agents (more commonly known as Agent Orange) during active service in the Republic of Vietnam during the Vietnam War.  

In an April 2003 Statement in Support of Claim, the Veteran stated that he flew with a specific Lieutenant Commander to Da Nang to help him pick up the mail for delivery to the seaman on board the USS Constellation and other ships in the fleet.  Therefore the Veteran contends he had "Boots on the Ground" in Vietnam and should be eligible for the presumption of herbicide agent exposure.  

Additionally, the Veteran submitted an article published by Naval Aviation News entitled, "Men Who Make Mail Call Possible" which discusses the USS Constellation's role in distributing mail to the other ships in the fleet.  The Veteran uses this article to support his statement that he flew with a Lieutenant Commander to Da Nang to help with transportation of the mail.  See April 2003 Statement in Support of Claim.  

The primary evidence that the Veteran flew to Da Nang to retrieve the mail is the Veteran's statements.  However in a January 2015 letter, the Veteran acknowledges never being physically in the country of Vietnam.  These two statements are inconsistent. 

In March 2011, the Joint Services Records Research Center (JSRRC) confirmed that USS Constellation was in the official waters of the Republic of Vietnam from November 3 through 21 and November 30 through December 31, 1971.  The ship returned to the official waters of Vietnam in January 11 through February 2, February 11 through March 2, March 15 through 22, and April 8 through May 17, 1972.  The Veteran's service personnel records and DD 214 verify that he served aboard the ship during these times.  The deck logs and command history of the USS Constellation are consistent and neither documents the ship docked, transited inland waterways, or that personnel stepped foot in the Republic of Vietnam.  The Veteran's personnel records do not include copies of temporary duty orders or other documentation authorizing the Veteran to go ashore on official military business or for leisure.  

The Board notes that the article submitted by the Veteran is helpful in documenting how mail was transported to the seaman aboard the USS Constellation, but the article is general in nature and does not establish the Veteran's physical presence in Vietnam during active service or establish that it was common practice for personnel, specifically personnel assigned as an aircraft handler and not assigned mail clerk duties, to fly with an officer to pick up the mail on shore.  

The Veteran also maintains that because he was awarded the Vietnam Campaign Medal with Device and Vietnam Service Medal, this evidence confirms that he should be eligible for the herbicide agent presumptions.  In support of this position, the Veteran submitted a Wikipedia internet article entitled, "Vietnam Campaign Medal."  The Veteran highlighted specific portions of the article to emphasize the Veteran directly participated in major military operations and the required criteria to be awarded this medal; however, these medals recognize service aboard the USS Constellation and participation in military operations, but not necessarily duty or visitation within the Republic of Vietnam.  See Manual of Military Decorations and Awards (Department of Defense Manual 1348.33-V3, November 2010).  Notably however, the Federal Circuit has held that service in the Republic of Vietnam will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal.  See Haas, 525 F.3d at 1193-1194, 1196.

As in all cases, a non-combat veteran's lay statements must be weighed against other evidence, including the absence of military records supporting a veteran's lay assertions.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant), aff'd per curium, 78 F.3d 604, 1996 WL 56489 (Fed. Cir. 1996) (table).  It is for the Board to weigh the evidence before it in the first instance.  Washington v. Nicholson, 
19 Vet. App. 362 (2005) (holding that it is the Board's responsibility to determine the appropriate weight to be given to evidence).

The Veteran's service personnel records do not show that he served within the borders of Vietnam, nor do they show any instances where the Veteran was within the borders of Vietnam for official or unofficial duties, for leisure, or for any other purpose.  Further the ship did not dock in Vietnam, nor did it traverse inland waterways. 

The Veteran's primary assertion is that he was exposed to herbicide agents during service in the country of Vietnam; however, the Board finds that the weight of the evidence discussed above is against service within the Republic of Vietnam.  Presumed exposure to herbicide agents during active service cannot be applied in this instance.  See 38 C.F.R. § 3.307(a)(6)(iii); Haas, 525 F.3d 1168; VAOPGCPREC 21-97.  

The Board next considers whether the Veteran was in-fact exposed to herbicide agents while aboard the USS Constellation.  The Veteran contends actual exposure to herbicide agents in April 2003, June 2003, August 2010 Statements in Support of Claim and February 2010, May 2011, May 2014, and January 2015 letters.  The Veteran also submitted a January 2015 statement from his daughter in support of the claim.  The Veteran has a current diagnosis of type II diabetes mellitus, found in private medical records and confirmed in the December 2010 VA examination.  

The Veteran has several theories of how he may have been exposed to herbicide agents, include being exposed through ingesting vegetables and dairy transported from Vietnam to the USS Constellation, through ingesting purified salt water as drinking water, using purified salt water for showers, and through washing an oily substance, which the Veteran presumes was residue of herbicide agents, from aircraft after missions into Vietnam.  Finally, the Veteran submitted a statement from the Veteran's daughter attributing her degenerative disc disease to the Veteran's herbicide agent exposure.

In support of his contention that he was exposed to herbicide agents by eating vegetables and dairy from Vietnam, the Veteran submitted an undated unclassified operational report from the Department of the Army purported to cover countersurgency operations from May through July 1970.  The Veteran emphasized the paragraph that indicates a program was implemented to provide fresh produce from Taiwan to Da Nang and distributed to supporting units in proportion to their strength in 1970.  The Board notes that this article is helpful in documenting the possibility that produce was provided to troops, but the article is general in nature and does not establish that produce, dairy, or other food contaminated with an herbicide agent was delivered to the USS Constellation or that the Veteran ingested contaminated produce, dairy, or other food. 

The Veteran also submitted an article entitled, "Dioxin on the Carriers." The Veteran contends that exposure to herbicide agents on deep water Navy ships occurred through contaminated drinking and shower water.  The Veteran asserts that contaminated water from washing of aircraft washed overboard, and this contaminated water was then drawn back into the ship's water purification system from the ocean.  The Veteran contends this purified ocean water was still contaminated with herbicide agents when used for drinking and shower water.  Notably however, there is no probative evidence in the claims file that drinking water or purified water for bathing contained herbicide agents or at what level the water was contaminated , if contaminated.  Further, the Veteran's assertions of actual herbicide exposure based upon the ingestion of herbicide agents through his drinking water have already been considered by VA in the creation of the "bright line" rule against presumptive exposure to deep water vessels.  See Haas, 525 F.3d. 1168 (Fed. Cir. 2008), cert. den. 129 S. Ct. 1002 (2009).  

The Veteran, who is without the requisite scientific or medical expertise, is not competent to opine on the complex scientific questions of whether the drinking water aboard the USS Constellation was contaminated with herbicide agents or to what level of herbicide agents the water was contaminated, if contaminated.  The Veteran is also not competent to opine on whether the level of contamination, if any, is etiologically related to the Veteran's type II diabetes mellitus.  For these reasons, the Board cannot afford high probative value to the Veteran's lay statements or the article submitted in support of the Veteran's theory of exposure.  As such, the evidence is against a finding that the Veteran was exposed to herbicide agents in service through purified drinking and shower water aboard the USS Constellation.

The Veteran also asserts exposure to herbicide agents by directly handling and washing aircraft returning from Vietnam.  The Board notes the Veteran's military occupational specialty (MOS) was an Aircraft Structural Mechanic, and the Veteran was responsible for handling aircraft.  Additionally, the Veteran submitted pictures of an aircraft being washed.  The Veteran identifies an oily substance on the outside of the aircraft, which the Veteran claims to be Agent Orange.  

In support of the Veteran's claim of being exposed to herbicide agents by contact with aircraft, the Veteran submitted an article entitled "Dioxin on the Carriers," published by Blue Water Navy Vietnam Veterans Association.  This article does not cite to scientific or peer-reviewed journals in support of its assertions.  Instead, this article cites to other articles written and published by the same group.  As such, it provides no probative information concerning exposure to herbicide agents by washing aircraft that flew in-country.

The Board notes that, while the Veteran is competent to report that the substance observed and handled was not one usually found on aircraft, such as engine oil or hydraulic fluid, the JSRRC is unable to verify exposure based on contact with aircraft used in Vietnam, except for certain C-123 aircraft used in Operation Ranch Hand.  The Board notes that VA has recently confirmed the possibility of Agent Orange exposure to Air Force personnel from regular and repeated duties flying on, or maintaining, contaminated former Operation Ranch Hand C-123 aircraft.  See M21-1, Part IV.ii.1.H.3.a.; see also VA Adjudication Procedure Manual, M21-1MR Part IV.ii.2.C.10.m.  There is no probative evidence in the record that indicates the Veteran regularly and repeatedly operated, maintained, or served on board a C-123 aircraft that were specifically used in Operation Ranch Hand.  Further the Veteran served in the Navy and was not Air Force personnel.  There is no probative evidence that the oily substance described by the Veteran consists of herbicide agents.  The Board cannot conclude, based on the evidence provided in this case, that the Veteran was exposed to herbicide agents based on the handling of aircraft aboard the USS Constellation.

Additionally in the May 2014 VA medical opinion, the examiner noted that using herbicide agents in Da Nang would be unlikely because use of a defoliant in an urban area would have served no purpose.  The medical examiner also opines that, during the time the Veteran served on the USS Constellation, aircraft from that ship conducted air strikes in support of ground troops and reconnaissance missions over North Vietnam.  Neither air strikes nor reconnaissance missions are not conditions under which aircraft would have been contaminated with herbicide agents.  The Board has found that this medical opinion is adequate, factually accurate, fully articulated, and based on sound reasoning; therefore, the opinion carries significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Additionally, the Veteran submitted an article published by Naval Aviation News entitled, "Men Who Make Mail Call Possible," which discusses the USS Constellation's role in distributing mail to the other ships.  The Veteran uses this article to support the contention that herbicide agent exposure occurred through handling of mail.  The primary evidence that the Veteran was exposed to herbicide agents through the handling of mail is the Veteran's contentions.  

The article the Veteran submitted provides evidence that mail was routed through the country of Vietnam; however, the record does not contain scientific or other evidence that the mail was in fact contaminated with herbicide agents.  Further there is no evidence in the record that if the mail was in fact contaminated with herbicide agents, that the level of contamination would be etiologically responsible for the Veteran's Type II diabetes mellitus or heart disability.  Although lay persons are competent to provide opinions on some medical issues, the claimant is not competent to provide evidence as to more complex medical questions, such as the ones at issue here.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see Kahana, 24 Vet. App. 428, 435 (2011).  The Board notes that the various articles submitted by the Veteran are helpful in establishing how mail was handled generally, but the article is general in nature and does not establish that the Veteran in this case was exposed to herbicide agents from handling mail.  

Finally, the Veteran submitted a January 2015 statement from the Veteran's daughter.  The Veteran's daughter reports that a private physician told her that her severe degenerative disc disease "could be very possible [due to the Veteran's herbicide exposure] since there is no other explanation" to explain the onset of such a severe form of her disease at a young age.  There are no private medical records related to the Veteran's daughter where a medical professional has directly opined as to the etiology of her disease.

While there are medically documented diseases that can be passed from a veteran exposed to herbicide agents to a child, degenerative disc diseases are not one of them.  Entitlement to an allowance for a birth defect of a child based on the father's exposure to an herbicide agent is limited to spina bifida.  See Jones v. Principi, 
16 Vet. App. 219 (2002); 38 U.S.C.A. § 1805 (a), 1812, 1815; 38 C.F.R. §§ 3.814 (a), 3.815.  There is no evidence of record that the Veteran's daughter suffers from spina bifida, which is a neural tube birth defect.  Additionally, although the Veteran's daughter is competent to report what her physician said to her regarding the potential etiology of her degenerative disc disease, the statement made by the private physician is too attenuated to assign probative weight to that statement.  Further, neither the Veteran nor the Veteran's daughter is medical doctors, and neither is competent to opine on the etiology of her disease.  The Veteran's daughter's statement cannot be assigned probative value.

The Veteran's primary assertion is that he was exposed to herbicide agents during service in Vietnam; however, the Board finds that the weight of the evidence discussed above demonstrates that the Veteran was not likely exposed to herbicide agents during service to warrant the presumption of service connection.  
See 38 C.F.R. § 3.307(a)(6)(iii); Haas, 525 F.3d 1168; VAOPGCPREC 21-97.  

While the Veteran is competent to relate symptoms of diabetes mellitus that he has experienced at any time, he is not competent to opine on whether there is a link between the current diabetes and active service, including to the claimed exposure to herbicide agents, because such a conclusion regarding causation requires specific, highly specialized, medical knowledge and training regarding the unseen and complex processes of the endocrine system, knowledge of the various risk factors and causes of diabetes, specific clinical testing for diabetes that indicate onset, and knowledge of the incubation period or ranges of such disorders that the Veteran is not shown to possess.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer); see also Woehlaert, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a disorder capable of lay diagnosis). 

The Board also finds that the preponderance of the evidence is against finding that symptoms of type II diabetes mellitus were "chronic" in service.  The Veteran was not diagnosed with type II diabetes mellitus until approximately 1995, several decades after discharge from active service.  As discussed above, his service treatment records do not include any endocrine complaints, treatment, or symptoms and he had a normal clinical evaluation of the endocrine system at separation.  The Veteran also has not asserted that symptoms of type II diabetes mellitus began in service.  Accordingly, the Board finds that symptoms of type II diabetes mellitus were not chronic in service.

Similarly, the Board finds that the preponderance of the evidence is against finding that symptoms of type II diabetes mellitus were "continuous" after service separation.  The Veteran has not asserted that type II diabetes mellitus symptoms have been present since service separation in 1972.  His type II diabetes mellitus was first diagnosed in approximately 1995, which was several decades after service separation.  See December 2010 VA examination.  For these reasons, the Board finds that symptoms of type II diabetes mellitus were not continuous after service separation.

The Veteran's type II diabetes mellitus also did not manifest to a compensable degree within one year of separation from service.  The Veteran reported in the November 2010 VA examination that onset of type II diabetes mellitus was approximately fifteen years before the examination, which would have meant a diagnosis in approximately 1995.  The symptoms and subsequent diagnosis diabetes mellitus occurred decades after service separation.

Because the evidence shows no chronic symptoms of type II diabetes mellitus in service, continuous symptoms of type II diabetes mellitus after service separation, or manifestation of type II diabetes mellitus to a compensable degree within one year of service separation, the criteria for service connection for type II diabetes mellitus on a "chronic and continuous" presumptive basis are not met.  
38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  

As to the theory of direct service connection, the Board finds that type II diabetes mellitus is not related to an in-service injury or disease because the weight of the evidence demonstrates no in-service injury or disease or event to which diabetes could be related.  See Bardwell, 24 Vet. App. at 40.  The Veteran has not asserted an endocrine system injury or disease in service, and his service treatment records do not show any complaints, diagnosis, treatment, or symptoms of an injury or disorder related to the endocrine system.  His November 1972 separation examination report does not include a finding of an abnormal clinical evaluation of the endocrine system.  Thus, the weight of the lay and medical evidence is against finding that the Veteran sustained an injury or disease of the endocrine system in service.  Further, the Veteran's post-service treatment records do not include any medical opinions regarding a causal link between the current type II diabetes mellitus and service.  Notably, the Veteran has not indicated that the type II diabetes mellitus is or may be related to service in any way other than herbicide agent exposure.

The Board is sympathetic to the Veteran, but it must rely on the competent, credible and probative evidence in making its determination.  For these reasons, the Board finds that the weight of the lay and medical evidence is against finding that type II diabetes mellitus is causally or etiologically related to service.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

B.  Service Connection Claim for Coronary Artery Disease, Status Post Coronary Artery Bypass Graft (heart disability)

The Veteran maintains that he has coronary artery disease due to exposure to herbicide agents, or in the alternative, secondary to his type II diabetes mellitus.  See December 2010 VA examination.  

There is evidence of a current heart disability.  October 2005 private medical records show the Veteran was diagnosed with coronary heart disease when he presented to the emergency room with chest pain radiating down his left arm, nausea, and diaphoresis.  The physician conducted a cardiac catheterization on the Veteran and found multivessal coronary artery disease.  The Veteran was treated surgically with a double coronary bypass grafting procedure in October 2005.  The Veteran's heart disability was confirmed by VA examination in December 2010. 

To the extent that the Veteran claims his coronary artery disease is related to herbicide agent exposure, such claim fails as the weight of the evidence is against presumed or actual in-service herbicide agent exposure as discussed above with regard to the claim for type II diabetes mellitus.  Because service in the Republic of Vietnam during the Vietnam Era has not been demonstrated, the Veteran is not entitled the presumption of exposure to herbicide agents.  Likewise, the weight of the evidence does not support actual exposure to herbicide agents as discussed above with relation to the type II diabetes mellitus.  

Because the evidence shows no chronic symptoms of coronary heart disease in service, continuous symptoms of coronary heart disease after service separation, or manifestation of coronary heart disease to a compensable degree within one year of service separation, the criteria for service connection for coronary heart disease on a "chronic and continuous" presumptive basis are not met.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  

The Veteran asserts that he was treated with Inderal, a beta blocker, since 1973 or 1974 to control fast heart rate and palpitations, and this prescription indicates he has had continuous symptoms beginning shortly after separation from active service.  However, after a review of the record, there are no private or VA medical records that date back to the 1970's associated with the file, other than the Veteran's service treatment records.  The Veteran contends that the medical records are no longer available from his private physician; therefore, an attempt to obtain any such records would be futile.  The Veteran is competent to report symptoms experienced, as well as when he remembers being prescribed a medication, and the Board finds the Veteran credible.  Layno, 6 Vet. App. at 469.  However, the Veteran also reports he was prescribed Inderal in the early 1970's, and later the Veteran specifically states he was prescribed Inderal in 1973 or 1974.  The Veteran is unsure of the exact time frame in which he was prescribed Inderal.  Further the Veteran only reports symptoms treated with Inderal.  The Veteran does not report a diagnosis of coronary heart disease or any other diagnosis for which the Inderal was prescribed.

As noted above, the April 2005 private treatment records reported that the Veteran had a negative heart catheterization about 20 years before.  The April 2005 private treatment record also reports that the Veteran was taking Inderal, but the records do not explain why such medication was indicated.  Further an April 2002 private treatment record from the Veteran's primary care physician indicates that he prescribed the Veteran a three month supply of Inderide, a generic for Inderal.  The Veteran's private physician notes on that same private treatment note that the Veteran's blood pressure was perfect and has been since the Veteran has been taking a combination of Micardis and Inderide.  It can be inferred from this note that the Veteran was prescribed Inderal, in combination with other prescription drugs, for high blood pressure sometime before 2002; however, this record does not indicate when the Veteran was first prescribed Inderal or if the Inderal was always prescribed for high blood pressure or for some other purpose.  

In a May 2014 VA medical opinion, after reviewing the claims file, the examiner opined that Inderal may be utilized for treatment of many kinds of conditions, including some non-cardiac conditions.  The examiner notes that fast heart rate and palpitations may also be symptoms of many other non-cardiac diseases.  The examiner noted that because the Veteran's heart disability was not diagnosed until 2005, it was less likely than not that the Veteran's current heart condition is related to the symptoms experienced in 1973 or 1974. 

After weighing the private treatment records, the VA medical opinion, and the Veteran's statements, the Board finds that the preponderance of the evidence is against finding that symptoms of coronary artery disease were "continuous" after service separation.  Given the Veteran had a negative heart catheterization 20 years earlier and that the coronary artery disease occurred approximately three decades after service separation, it cannot be said that the heart disability has been continuous since service.  Additionally, given the coronary artery disease was not diagnosed until decades after service separation, it could not have manifested to a compensable degree within one year of separation from service.

As to the theory of direct service connection, the Board finds that the heart disability is not related to an in-service injury or disease because the weight of the evidence demonstrates no in-service injury, disease, or event to which the heart disability could be related.  See Bardwell, 24 Vet. App. at 40.  The Veteran has not asserted a cardiovascular system injury or disease in service, and his service treatment records do not show any complaints, diagnosis, treatment, or symptoms of an injury or disorder related to the cardiovascular system during active service.  His November 1972 separation examination report includes a normal clinical evaluation of the cardiovascular system.  The Board also notes that in April 2005 private treatment records indicate that the Veteran had a negative heart catheterization about 20 years before.  Additionally, April 2005 private treatment records indicate the Veteran also has an extensive family history of heart disease.  Thus, the weight of the lay and medical evidence is against finding that the Veteran sustained an injury or disease of the cardiovascular system in service or that the heart disability is etiologically related to an in-service event.

For these reasons, the Board finds that the weight of the lay and medical evidence is against finding that the current heart disability is causally or etiologically related to service.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

As the Board determined herein that service connection for type II diabetes has not been established, it necessarily follows that service connection for heart disability as secondary to diabetes cannot be granted.  Furthermore, the Board's review of the record also demonstrates that service connection for heart disability on any other basis is not warranted.  

ORDER

Service connection for type II diabetes mellitus is denied.

Service connection for coronary artery disease, status post coronary artery bypass graft, is denied.



______________________________________________
S.B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


